DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4-5, 22, and 24-28 are objected to because of informalities, which appear to be minor draft errors causing grammatical and/or antecedent basis issues. 
As noted in the following format (location of objection; suggestion for correction), the following objections may be overcome by making the corresponding corrections: (claim 4, line 1, “The according”; inserting -- device-- after “The”), (claim 22, “the target”; replacing “the” with --a--), and (claim 26, line 6, “the channel”; replacing “the” with --a--).
Any dependent claim of the claim(s) with the noted objections above is also objected to by virtue of its claim dependency. For purposes of examination, the claims have been treated as such with the correction(s). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

Regarding claim 22, the claim recites “a source” in lines 14-15. However, it is not clear whether a source refers to the source of a device according to claim 1 as recited in line 12 of claim 22 or whether a source refers to a different source. Therefore, claim 22 is rejected for being indefinite. The rejection may be obviated by replacing “a” with --the-- in the phrase, “a source” recited in line 12 of claim 22. For purposes of examination, the claim has been treated as such with the suggestion for correction. The dependent claims are also rejected for the above reason by virtue of their dependency. 

Regarding claim 23, the claim recites “a source” in lines 14-15. However, it is not clear whether a source refers to the source of a device according to claim 1 as recited in line 12 of claim 23 or whether a source refers to a different source. Therefore, claim 23 is rejected for being indefinite. The rejection may be obviated by replacing “a” with --the-- in the phrase, “a source” recited in line 12 of claim 23. For purposes of examination, the claim has been treated as such with the suggestion for correction. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7-8, 12, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mattson et al. (US 4672648; hereinafter Mattson).

Regarding claim 1, Mattson discloses a device comprising: a multileaf collimator (40), said multileaf collimator comprising an array of leaves and slits (fig. 6); said array comprising an alternation of leaves and slits and extending in a longitudinal direction (fig. 6); said longitudinal direction being defined as a direction extending from an entrance plane of the array to an exit plane of the array, each leaf being located between two slits (fig. 6); at least one leaf or at least one slit of the array has a thickness different from a thickness respectively of at least one other leaf or at least one other slit (fig. 6: variable baffle spacing) of the array in the entrance plane or exit plane of the array; and a thickness of at least one leaf and/or a thickness of at least one slit (fig. 6: variable baffle spacing) of the array varies in the longitudinal direction; said device having a source of emission of an incident electromagnetic beam (20) or a source of emission of an incident beam of subatomic particles, said source being arranged for emitting the beam in the direction of the entrance plane of the array (fig. 6), said multileaf collimator being arranged for obtaining an arrangement of beams starting from the incident beam (from 26); and the arrangement of beams forms an alternation of high-energy lines and lower-energy lines (after 40). 

Regarding claim 2, Mattson discloses that the source (from 25) emits a divergent incident beam (to 40). 

Regarding claim 4, Mattson discloses that the source of electromagnetic radiation is an X-ray source (X-ray tube 20). 

Regarding claim 5, Mattson discloses that the X-ray source is a cathode source (col. 5:30). 

Regarding claim 7, Mattson discloses in which the thickness of each of the leaves of the array in any one of the planes perpendicular to the longitudinal direction is greater than 300 um and/or less than 2 mm (col. 6:52). 

Regarding claim 8, Mattson discloses in which a distance, in the longitudinal direction, between the entrance plane of the array and the exit plane of the array is greater than 1 cm and/or less than 6 cm (col. 6:53). 

Regarding claim 12, Mattson discloses at least three slits and/or at least two leaves (40). 

Regarding claim 14, Mattson discloses in which at least one slit of the array has a thickness in the entrance plane of the array different from a thickness of at least one other slit of the array in the entrance plane of the array (fig. 6: variable baffle spacing). 

Regarding claim 15, Mattson discloses in which at least one slit of the array has a thickness in the exit plane of the array different from a thickness of at least one other slit of the array in the exit plane of the array (fig. 6: variable baffle spacing). 

Regarding claim 16, Mattson discloses in which at least one slit of the array has a thickness in the entrance plane of the array different from a thickness in the exit plane of the array (Mattson: variable baffle spacing).

Claims 1-2, 4-5, 7, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dobashi (JP 2013-195407 A).

Regarding claim 1, Dobashi discloses a device comprising: a multileaf collimator (fig. 8), said multileaf collimator comprising an array of leaves and slits (fig. 8); said array comprising an alternation of leaves and slits and extending in a longitudinal direction (fig. 6); said longitudinal direction being defined as a direction extending from an entrance plane of the array to an exit plane of the array, each leaf being located between two slits (fig. 13); at least one leaf or at least one slit of the array has a thickness different from a thickness respectively of at least one other leaf (fig. 13:54) or at least one other slit of the array in the entrance plane or exit plane of the array; and a thickness of at least one leaf and/or a thickness of at least one slit of the array varies in the longitudinal direction (fig. 13:54); said device having a source of emission of an incident electromagnetic beam (from 51) or a source of emission of an incident beam of subatomic particles, said source being arranged for emitting the beam (53) in the direction of the entrance plane of the array (54), said multileaf collimator being arranged for obtaining an arrangement of beams starting from the incident beam (fig. 13); and the arrangement of beams forms an alternation of high-energy lines and lower-energy lines (after 54). 

Regarding claim 2, Dobashi discloses that the source emits a divergent incident beam (fig. 13: from 54). 

Regarding claim 4, Dobashi discloses that the source of electromagnetic radiation is an X-ray source (with X-ray target 51). 

Regarding claim 5, Dobashi discloses that the X-ray source is a cathode source (with 57). 

Regarding claim 7, Dobashi discloses in which the thickness of each of the leaves of the array in any one of the planes perpendicular to the longitudinal direction is greater than 300 um and/or less than 2 mm (par. 70). 

Regarding claim 9, Dobashi discloses in which at least one leaf of the array has a thickness that is different from a thickness of at least one other leaf of the array in the entrance plane of the array (fig. 13:54). 

Regarding claim 10, Dobashi discloses in which at least one leaf of the array has a thickness that is different from a thickness of at least one other leaf of the array in the exit plane of the array (fig. 13:54). 

Regarding claim 11, Dobashi discloses in which at least one leaf of the array has a thickness in the entrance plane of the array different from a thickness in the exit plane of the array (fig. 13:54). 

Regarding claim 12, Dobashi discloses at least three slits and/or at least two leaves (fig. 13:54). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mattson as applied to claim 1 above, and further in view of Pan (US 6272201). 
Mattson discloses claim 1 and that the arrangement of beams has a width (after 40).
	However, Mattson fails to disclose a width greater than 1 mm and/or less than 10 cm. 
	Pan teaches a width greater than 1 mm and/or less than 10 cm (figs. 2 and 8; col. 8:5-29). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Mattson with the teaching of Pan, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art (Pan: col. 8:5-29). One would have been motivated to make such a modification for lowering radiation dose (Pan: col. 8:5-29).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mattson as applied to claim 1 above, and further in view of Grodzins (US 6421420). 
Mattson discloses claim 1.
	However, Mattson fails to disclose in which the collimator has a channel extending in the longitudinal direction and located upstream of the entrance plane of the array. 
	Grodzins teaches in which the collimator (22) has a channel extending in the longitudinal direction and located upstream of the entrance plane of the array (figs. 5a-5b).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Mattson with the teaching of Grodzins, since one would have been motivated to make such a modification for better beam control, efficiency, and compactness (Grodzins: figs. 5a-5b).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dobashi as applied to claim 1 above. 

However, Dobashi fails to disclose in which the thickness is greater than 300 microns and/or less than 1 mm. 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Dobashi with the thickness, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges or values involves only routine skill in the art (Dobashi: par. 71). One would have been motivated to make such a modification for more spatial resolution. 

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mattson as applied to claim 1 above, and further in view of Hase et al. (US 5099134; hereinafter Hase). 

Regarding claim 17, Mattson discloses claim 1 and in which the successive leaves of the array have respective thicknesses in any one of the planes perpendicular to the longitudinal direction that vary in an increasing manner or that remain constant (fig. 6: constant thickness) with increasing distance from a central plane of the array (middle of 40) in two opposite directions perpendicular to the central plane of the array, the central plane of the array (middle of 40) being parallel to the longitudinal direction and linking two opposite ends of the multileaf collimator between which the leaves extend. 
However, Mattson fails to disclose internal walls.
Hase teaches internal walls (fig. 3).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Mattson with the teaching of Hase, since one would have been motivated to make such a modification for more structural support (Hase: fig. 6). 

Regarding claim 18, Mattson discloses claim 1 and in which the successive slits of the array have respective thicknesses in any one of the planes perpendicular to the longitudinal direction that vary in an increasing manner (fig. 6: variable baffle spacing) or that remain constant with increasing distance from a central plane of the array in two opposite directions perpendicular to the central plane of the array (middle of 40), the central plane of the array being parallel to the longitudinal direction and linking two opposite ends of the multileaf collimator between which the leaves extend. 
However, Mattson fails to disclose internal walls.
Hase teaches internal walls (fig. 3).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Mattson with the teaching of Hase, since one would have been motivated to make such a modification for more structural support (Hase: fig. 6). 

Regarding claim 19, Mattson discloses claim 1 and in which the successive slit/leaf interfaces form respective angles with respect to a central plane of the array that vary in an increasing manner (fig. 6:40) or that remain constant with increasing distance from the central plane of the array (middle of 40) in two opposite directions perpendicular to the central plane of the array, each of these angles having its vertex upstream of the entrance plane of the array (fig. 6:40) with respect to the longitudinal direction, the central plane of the array being parallel to the longitudinal direction and linking two opposite ends of the multileaf collimator between which the leaves extend. 
However, Mattson fails to disclose internal walls.
Hase teaches internal walls (fig. 3).


Regarding claim 20, Mattson discloses in which the array is symmetrical with respect to the central plane of the array (40). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mattson as applied to claim 1 above, and further in view of Stutts (US 4166220). 
Mattson discloses claim 1 and the multileaf collimator (40) with an area downstream of the exit plane of the array with respect to the longitudinal direction (of 40). 
However, Mattson fails to disclose a stopper arranged to be fitted detachably on the collimator downstream of the exit plane with respect to the longitudinal direction, said stopper being arranged for delimiting a size and/or shape of an arrangement of beams leaving the collimator. 
Stutts teaches a stopper (fig. 3) arranged to be fitted detachably on the collimator (fig. 1) downstream of the exit plane with respect to the longitudinal direction, said stopper (fig. 3) being arranged for delimiting (via 48) a size and/or shape of an arrangement of beams leaving the collimator (14).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Mattson with the teaching of Stutts, since one would have been motivated to make such a modification for reducing harmful effects of exposure (Stutts: col. 1:31-39). 

Claims 22-24 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Mattson or Dobashi as applied to claim 1 above, and further in view of Bender et al. (US 2016/0045767; hereinafter Bender). 

Regarding claim 22, Mattson or Dobashi disclose claim 1. 
However, Mattson and Dobashi fail to disclose a method comprising: acquisition, in technical calculation means, of parameters characterizing the source; acquisition, in the technical calculation means, of parameters characterizing the collimator; acquisition, in the technical calculation means, of parameters characterizing the target; at least one step of calculation, by the technical calculation means, of characteristics of the desired arrangement of beams, by successive iterations of the step of acquisition of the parameters characterizing the collimator; and manufacture of said collimator. 
Bender teaches a method comprising: necessary acquisition, in technical calculation means, of parameters characterizing the source (par. 46: which are necessary in order to determine the geometry of the collimator); acquisition, in the technical calculation means, of parameters characterizing the collimator (par. 44); acquisition, in the technical calculation means, of parameters characterizing the target (par. 54); at least one step of calculation, by the technical calculation means, of characteristics of the desired arrangement of beams, by successive iterations of the step of acquisition of the parameters characterizing the collimator (par. 43); and manufacture of said collimator (par. 42).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Mattson or Dobashi with the teaching of Bender, since one would have been motivated to make such a modification for optimization (Bender: par. 43). 

Regarding claim 23, Bender teaches a method comprising: necessary acquisition, in technical calculation means, of parameters characterizing a source (par. 46: which are necessary in order to determine the geometry of the collimator); acquisition, in the technical calculation means, of parameters characterizing a desired arrangement of beams leaving the collimator and/or at the level of a target (pars. 45 or 54); acquisition, in the technical calculation means, of parameters characterizing the target (par. 

Regarding claim 24, Bender teaches in which the acquired parameters characterizing the desired arrangement of beams or the calculated characteristics of the desired arrangement of beams further comprise: a size of the arrangement of beams (par. 54), and/or a full width at half maximum of a high-energy line, and/or a full width at half maximum of a low-energy line, and/or a ratio of a maximum energy of a high-energy line to a maximum energy of a low-energy line. 

Regarding claim 27, Mattson discloses that the multileaf collimator (40) is manufactured by spark erosion machining and/or piercing and/or assembly of leaves (within 40). 

Regarding claim 28, Bender teaches that the at least one calculation step is carried out on the basis of a Monte-Carlo algorithm (par. 43).

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Mattson or Dobashi in view of Bender as applied to claim 22 above, and further in view of Kundapur et al. (US 2020/0038685; hereinafter Kundapur). 

Regarding claim 25, Mattson or Dobashi as modified above suggests claim 22. 
However, Mattson and Dobashi fail to disclose in which the parameters characterizing the source further comprise: a voltage of the source, and/or a current of the source, and/or a mean dose rate of the source, and/or a divergence of the source, and/or a field size of the source. 

	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify the prior art with the teaching of Kundapur, since one would have been motivated to make such a modification for optimization (Kundapur: par. 83). 

Regarding claim 26, Kundapur teaches in which the acquired parameters characterizing the multileaf collimator or the calculated characteristics of the multileaf collimator further comprise: a number of slits, and/or a number of leaves, and/or a length of the channel, in the longitudinal direction, between an entrance of the channel and the entrance plane of the array (par. 83), and/or a distance, in the longitudinal direction, between the entrance plane of the array and the exit plane of the array (par. 83), and/or a thickness of each leaf as a function of a coordinate in the longitudinal direction, and/or a thickness of each slit as a function of a coordinate in the longitudinal direction. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884